330 S.W.3d 875 (2011)
Christopher WEST and Jennifer West, Appellants,
v.
Dan WEST and Mary West, Respondents.
No. WD 72237.
Missouri Court of Appeals, Western District.
February 15, 2011.
Seth D. Shumaker and James M. Garrett, Kirksville, MO, for Appellants.
Philip E. Prewitt, Zachary Armfield, and Richard L. Winkie, Macon, MO, for Respondents.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Appellants Christopher and Jennifer West appeal the judgment of the Circuit Court of Macon County in favor of Respondents Dan and Mary West, requiring Appellants to permit Respondents (and their tenant and the public) access to the stairway between the properties owned by Appellants and Respondents. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).